EXHIBIT 10.8
 
SHARE PLEDGE AGREEMENT
 
This Share Pledge Agreement (this “Agreement”), dated as of December 31, 2005,
among Laurus Master Fund, Ltd. (the “Pledgee”), Creative Vistas, Inc., an
Arizona corporation, (the “Parent”), Cancable Holding Corp., a Delaware
corporation (“Holding”), Cancable Inc., an Ontario corporation (the “Company”),
Creative Vistas Acquisition Corp, an Ontario corporation (“Acquisition”)
(together with the Company, Holding, Parent, the “Pledgors” and, each a
“Pledgor”).
 
BACKGROUND
 
The Company has entered into a Securities Purchase Agreement, dated as of
December 31, 2005 (as amended, modified, restated or supplemented from time to
time, the “Securities Purchase Agreement”), pursuant to which the Pledgee
provides or will provide certain financial accommodations to the Company.
 
In order to induce the Pledgee to provide or continue to provide financial
accommodations, the Pledgors have agreed to pledge and grant a security interest
in the collateral described herein to the Pledgee on the terms and conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
 
1.  Defined Terms. All capitalized terms used herein which are not defined shall
have the meanings given to them in the Securities Purchase Agreement.
 
2.  Pledge and Grant of Security Interest. To secure the full and punctual
payment and performance of (the following clauses (a) and (b), collectively, the
“Indebtedness”): (a) the obligations under the Securities Purchase Agreement and
the Related Agreements referred to in the Securities Purchase Agreement, (the
Securities Purchase Agreement and the Related Agreements, as each may be
amended, restated, modified and/or supplemented from time to time, collectively,
the “Documents”), and (b) all other indebtedness, obligations and liabilities of
the Pledgors to the Pledgee whether now existing or hereafter arising, direct or
indirect, liquidated or unliquidated, absolute or contingent, due or not due and
whether under, pursuant to or evidenced by a note, agreement, guaranty,
instrument or otherwise (in each case, irrespective of the genuineness,
validity, regularity or enforceability of such Indebtedness, or of any
instrument evidencing any of the Indebtedness or of any collateral therefor or
of the existence or extent of such collateral, and irrespective of the
allowability, allowance or disallowance of any or all of such in any case
commenced by or against the Pledgor under Title 11, United States Code, the
Bankruptcy and Insolvency Act (Canada) (the “BIA”) and the Companies’ Creditors
Arrangement Act (the “CCAA”) including, without limitation, obligations or
indebtedness of the Pledgors for post-petition interest, fees, costs and charges
that would have accrued or been added to the Indebtedness but for the
commencement of such case), the Pledgors hereby pledge, assign, hypothecate,
transfer and grant a security interest to Pledgee in all of the following (the
“Collateral”):
 

--------------------------------------------------------------------------------


 
(a)  the shares set forth on Schedule A annexed hereto and expressly made a part
hereof (together with any additional shares or other equity interests acquired
by any Pledgor, the “Pledged Shares”), the certificates representing the Pledged
Shares and all dividends, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Shares;
 
(b)  all additional shares of any issuer (each, an “Issuer”) of the Pledged
Shares from time to time acquired by any Pledgor in any manner, including,
without limitation, dividends or a distribution in connection with any increase
or reduction of capital, reclassification, merger, amalgamation, consolidation,
sale of assets, combination of shares, stock split, spin-off or split-off (which
shares shall be deemed to be part of the Collateral), and the certificates
representing such additional shares, and all dividends, cash, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares; and
 
(c)  all options and rights, whether as an addition to, in substitution of or in
exchange for any Pledged Shares and all dividends, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all such options and rights.
 
3.  Delivery of Collateral. All certificates representing or evidencing the
Pledged Shares shall be delivered to and held by or on behalf of Pledgee
pursuant hereto and shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to
Pledgee. Each Pledgor hereby authorizes the Issuer upon demand by the Pledgee to
deliver any certificates, instruments or other distributions issued in
connection with the Collateral directly to the Pledgee, in each case to be held
by the Pledgee, subject to the terms hereof. Upon an Event of Default (as
defined below) under the Note that has occurred and is continuing beyond any
applicable grace period, the Pledgee shall have the right, during such time in
its discretion and without notice to the Pledgor, to transfer to or to register
in the name of the Pledgee or any of its nominees any or all of the Pledged
Shares. In addition, the Pledgee shall have the right at such time to exchange
certificates or instruments representing or evidencing Pledged Shares for
certificates or instruments of smaller or larger denominations.
 
4.  Representations and Warranties of each Pledgor. The Pledgors jointly and
severally represent and warrant to the Pledgee (which representations and
warranties shall be deemed to continue to be made until all of the Indebtedness
has been paid in full and each Document and each agreement and instrument
entered into in connection therewith has been irrevocably terminated) that:
 
(a)  the execution, delivery and performance by the Pledgors of this Agreement
and the pledge of the Collateral hereunder do not and will not result in any
violation of any agreement, indenture, instrument, license, judgment, decree,
order, law, statute, ordinance or other governmental rule or regulation
applicable to any Pledgor;
 
(b)  this Agreement constitutes the legal, valid, and binding obligation of the
Pledgors enforceable against each Pledgor in accordance with its terms;
 
(c)  (i) all Pledged Shares owned by the Pledgors are set forth on Schedule A
hereto and (ii) the Pledgors are the direct and beneficial owner of all of the
Pledged Shares;
 
-2-

--------------------------------------------------------------------------------


 
(d)  all of the Pledged Shares have been duly authorized, validly issued and are
fully paid and nonassessable;
 
(e)  no consent or approval of any person (including any Issuer), corporation,
governmental body, regulatory authority or other entity, is or will be necessary
for (i) the execution, delivery and performance of this Agreement, (ii) the
exercise by the Pledgee of any rights with respect to the Collateral or
(iii) the pledge and assignment of, and the grant of a security interest in, the
Collateral hereunder;
 
(f)  there are no pending or, to the best of Pledgors’ knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Collateral;
 
(g)  each Pledgor has the requisite power and authority to enter into this
Agreement and to pledge and assign the Collateral to the Pledgee in accordance
with the terms of this Agreement;
 
(h)  the Pledgors own the Collateral (including those set out in Schedule A
hereto) and, except for the pledge and security interest granted to Pledgee
hereunder, the Collateral shall be, immediately following the closing of the
transactions contemplated by the Documents, free and clear of any other security
interest, pledge, claim, lien, charge, hypothecation, assignment, offset or
encumbrance whatsoever (collectively, “Liens”);
 
(i)  other than restrictions generally applicable under the US Securities Act
(as defined below) or the Securities Act (Ontario), there are no restrictions on
transfer of the Pledged Shares contained in the certificate of incorporation or
by-laws (or equivalent organizational documents) of the Issuer or otherwise
which have not otherwise been enforceably and legally complied with or waived as
the case may be, by the necessary parties;
 
(j)  none of the Pledged Shares have been issued or transferred in violation of
the securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject;
 
(k)  the pledge and assignment of the Collateral and the grant of a security
interest under this Agreement vest in the Pledgee all rights of the Pledgors in
the Collateral as contemplated by this Agreement; and
 
(l)  except as set forth on Schedule A hereto, the Pledged Shares constitute one
hundred percent (100%) of the issued and outstanding shares of each Issuer.
 
5.  Covenants. The Pledgors jointly and severally covenant that, until the
Indebtedness shall be satisfied in full and each Document and each agreement and
instrument entered into in connection therewith is irrevocably terminated:
 
(a)  No Pledgor will sell, assign, transfer, convey, or otherwise dispose of its
rights in or to the Collateral or any interest therein; nor will any Pledgor
create, incur or permit to exist any Lien whatsoever with respect to any of the
Collateral or the proceeds thereof other than that created hereby.
 
(b)  The Pledgors will, at their expense, defend Pledgee’s right, title and
security interest in and to the Collateral against the claims of any other
party.
 
-3-

--------------------------------------------------------------------------------


 
(c)  The Pledgors shall at any time, and from time to time, upon the written
request of Pledgee, execute and deliver such further documents and do such
further acts and things as Pledgee may reasonably request in order to effect the
purposes of this Agreement including, but without limitation, delivering to
Pledgee upon the occurrence of an Event of Default irrevocable proxies in
respect of the Collateral in form satisfactory to Pledgee. Until receipt
thereof, upon an Event of Default that has occurred and is continuing beyond any
applicable grace period, this Agreement shall constitute each Pledgor’s proxy to
Pledgee or its nominee to vote all shares of Collateral then registered in such
Pledgor’s name.
 
(d)  No Pledgor will consent to or approve the issuance of (i) any additional
shares of any class of shares or other equity interests of the Issuer; or
(ii) any securities convertible either voluntarily by the holder thereof or
automatically upon the occurrence or nonoccurrence of any event or condition
into, or any securities exchangeable for, any such shares, unless, in either
case, such shares are pledged as Collateral pursuant to this Agreement.
 
6.  Voting Rights and Dividends. Until the occurrence of an Event of Default
which is continuing: (i) the Pledgors may exercise all rights to vote and to
exercise all rights of conversion or retraction or other similar rights with
respect to any Collateral; provided that no such exercise, in the opinion of the
Pledgee, will have an adverse effect on the value of Collateral and all expenses
of the Pledgee in connection therewith have been paid in full and provided
further that, upon the exercise of the conversion or retraction right, the
additional Collateral resulting therefrom shall be paid or delivered to the
Pledgee; (ii) the Pledgors shall be entitled to receive all dividends (whether
paid or distributed in cash, securities or other property) and interest declared
and paid or distributed in respect of the Collateral, and such dividends and
interest shall cease to be subject to the security interest if paid or
distributed to the Pledgor at any time other than during the period of an Event
of Default that has occurred and is continuing; and (iii) the Collateral will
remain registered in the names of the Pledgors and will not be transferred into
the name of the Pledgee or its nominee. In addition to the Pledgee’s rights and
remedies set forth in Section 9 hereof, in case an Event of Default shall have
occurred and be continuing, beyond any applicable cure period, the Pledgee shall
(i) be entitled to vote the Collateral, (ii) be entitled to give consents,
waivers and ratifications in respect of the Collateral (each Pledgor hereby
irrevocably constituting and appointing the Pledgee, with full power of
substitution, the proxy and attorney-in-fact of such Pledgor for such purposes)
and (iii) be entitled to collect and receive for its own use cash dividends paid
on the Collateral. The Pledgors shall not be permitted to exercise or refrain
from exercising any voting rights or other powers if, in the reasonable judgment
of the Pledgee, such action would have a material adverse effect on the value of
the Collateral or any part thereof; and, provided, further, that each Pledgor
shall give at least three (3) business days’ written notice of the manner in
which such Pledgor intends to exercise, or the reasons for refraining from
exercising, any voting rights or other powers other than with respect to any
election of directors and voting with respect to any incidental matters.
Following the occurrence of an Event of Default and during the continuance of
such Event of Event, all dividends and all other distributions in respect of any
of the Collateral, shall be delivered to the Pledgee to hold as Collateral and
shall, if received by any Pledgor, be received in trust for the benefit of the
Pledgee, be segregated from the other property or funds of any Pledgor, and be
forthwith delivered to the Pledgee as Collateral in the same form as so received
(with any necessary endorsement).
 
-4-

--------------------------------------------------------------------------------


 
7.  Attachment. Each Pledgor acknowledges and agrees that: (i) value has been
given, or will be given upon the making of payment under the Securities Purchase
Agreement by Laurus; (ii) the Pledgors have rights in the Collateral; and
(iii) the Pledgors and Laurus have not agreed to postpone the time for
attachment of the security interest granted hereunder which shall attach upon
the execution of this Agreement and, in the case of Collateral acquired after
the date hereof, when the Pledgor has rights therein.
 
8.  Event of Default. An Event of Default shall be deemed to have occurred and
may be declared by the Pledgee upon the occurrence of an “Event of Default”
under and as defined in the Note which shall have occurred and be continuing
beyond any applicable cure period.
 
9.  Remedies. In case an Event of Default shall have occurred and be declared by
the Pledgee, the Pledgee may: 
 
(a)  Transfer any or all of the Collateral into its name, or into the name of
its nominee or nominees;
 
(b)  Exercise all corporate rights with respect to the Collateral including,
without limitation, all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any shares of the Collateral
as if it were the absolute owner thereof, including, but without limitation, the
right to exchange, at its discretion, any or all of the Collateral upon the
merger, consolidation, amalgamation, reorganization, recapitalization or other
readjustment of the Issuer thereof, or upon the exercise by the Issuer of any
right, privilege or option pertaining to any of the Collateral, and, in
connection therewith, to deposit and deliver any and all of the Collateral with
any committee, depository, transfer agent, registrar or other designated agent
upon such terms and conditions as it may determine, all without liability except
to account for property actually received by it; and
 
(c)  Subject to any requirement of applicable law including for greater
certainty, the Personal Property Security Act (Ontario) (as amended from time to
time, which Act, including amendments thereto and any Act substituted therefore
and amendments thereto is herein referred to as the “PPSA”) and the Uniform
Commercial Code (the “UCC”) as in effect in the State of New York (or, if by
reason of mandatory provisions of law, any or all of the rights and remedies
with respect to, Pledgee’s security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, as in effect in such other jurisdiction), sell, assign and deliver
the whole or, from time to time, any part of the Collateral at the time held by
the Pledgee, at any private sale or at public auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as the Pledgee in its sole discretion may determine, or as may be required by
applicable law, provided that the foregoing shall be done in a commercially
reasonable manner.
 
-5-

--------------------------------------------------------------------------------


 
Each Pledgor hereby waives and releases any and all right or equity of
redemption, whether before or after sale hereunder. At any such sale, unless
prohibited by applicable law, the Pledgee may bid for and purchase the whole or
any part of the Collateral so sold free from any such right or equity of
redemption. All moneys received by the Pledgee hereunder whether upon sale of
the Collateral or any part thereof or otherwise shall be held by the Pledgee and
applied by it as provided in Section 11 hereof. No failure or delay on the part
of the Pledgee in exercising any rights hereunder shall operate as a waiver of
any such rights nor shall any single or partial exercise of any such rights
preclude any other or future exercise thereof or the exercise of any other
rights hereunder. The Pledgee shall have no duty as to the collection or
protection of the Collateral or any income thereon nor any duty as to
preservation of any rights pertaining thereto, except to apply the funds in
accordance with the requirements of Section 11 hereof. The Pledgee may exercise
its rights with respect to property held hereunder without resort to other
security for or sources of reimbursement for the Indebtedness. In addition to
the foregoing, to the extent applicable, Pledgee shall have all of the rights,
remedies and privileges of a secured party under the UCC and the PPSA regardless
of the jurisdiction in which enforcement hereof is sought as in effect in the
State of New York (or, if by reason of mandatory provisions of law, any or all
of the rights and remedies with respect to, Pledgee’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, as in effect in such other
jurisdiction)
 
10.  Private Sale. Each Pledgor recognizes that the Pledgee may be unable to
effect (or to do so only after delay which would adversely affect the value that
might be realized from the Collateral) a public sale of all or part of the
Collateral by reason of certain prohibitions contained in the Securities Act of
1933 (the “US Securities Act”), or the Securities Act (Ontario), and may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor agrees that any such private sale
may be at prices and on terms less favorable to the seller than if sold at
public sales and that such private sales shall be deemed to have been made in a
commercially reasonable manner. Each Pledgor agrees that the Pledgee has no
obligation to delay sale of any Collateral for the period of time necessary to
permit the Issuer to register the Collateral for public sale under the US
Securities Act or the Securities Act (Ontario).
 
11.  Proceeds of Sale. Subject to applicable law, the proceeds of any
collection, recovery, receipt, appropriation, realization or sale of the
Collateral shall be applied by the Pledgee as follows:
 
(a)  First, to the payment of all costs, reasonable expenses and charges of the
Pledgee and to the reimbursement of the Pledgee for the prior payment of such
costs, reasonable expenses and charges incurred in connection with the care and
safekeeping of the Collateral (including, without limitation, the reasonable
expenses of any sale or any other disposition of any of the Collateral), the
expenses of any taking, legal fees and reasonable expenses, court costs, any
other fees or expenses incurred or expenditures or advances made by Pledgee in
the protection, enforcement or exercise of its rights, powers or remedies
hereunder;
 
(b)  Second, to the payment of the Indebtedness, in whole or in part, in such
order as the Pledgee may elect, whether or not such Indebtedness is then due;
 
(c)  Third, to the extent applicable, to such persons, firms, corporations or
other entities as required by applicable law including, without limitation,
Section 9-504(1)(c) of the UCC and 64(1) of the PPSA; and
 
(d)  Fourth, to the extent of any surplus to the Pledgors or as a court of
competent jurisdiction may direct.
 
-6-

--------------------------------------------------------------------------------


 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Indebtedness,
the Pledgors shall be jointly and severally liable for the deficiency plus the
costs and fees of any lawyers employed by Pledgee to collect such deficiency.
 
12.  Waiver of Marshaling. Each Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.
 
13.  No Waiver. Any and all of the Pledgee’s rights with respect to the Liens
granted under this Agreement shall continue unimpaired, and the Pledgors shall
be and remain jointly and severally obligated in accordance with the terms
hereof, notwithstanding (a) the bankruptcy, insolvency or reorganization of any
Pledgor, (b) the release or substitution of any item of the Collateral at any
time, or of any rights or interests therein, or (c) any delay, extension of
time, renewal, compromise or other indulgence granted by the Pledgee in
reference to any of the Indebtedness. Each Pledgor hereby waives all notice of
any such delay, extension, release, substitution, renewal, compromise or other
indulgence, and hereby consents to be bound hereby as fully and effectively as
if such Pledgor had expressly agreed thereto in advance. No delay or extension
of time by the Pledgee in exercising any power of sale, option or other right or
remedy hereunder, and no failure by the Pledgee to give notice or make demand,
shall constitute a waiver thereof, or limit, impair or prejudice the Pledgee’s
right to take any action against any Pledgor or to exercise any other power of
sale, option or any other right or remedy.
 
14.  Expenses. The Collateral shall secure, and the Pledgors shall pay to
Pledgee on demand, from time to time, all reasonable costs and expenses,
(including but not limited to, reasonable legal fees and costs, taxes, and all
transfer, recording, filing and other charges) of, or incidental to, the
custody, care, transfer, administration of the Collateral or any other
collateral, or in any way relating to the enforcement, protection or
preservation of the rights or remedies of the Pledgee under this Agreement or
with respect to any of the Indebtedness.
 
15.  The Pledgee Appointed Attorney-In-Fact and Performance by the Pledgee. Upon
the occurrence of an Event of Default, each Pledgor hereby irrevocably
constitutes and appoints the Pledgee as such Pledgor’s true and lawful
attorney-in-fact, with full power of substitution, to execute, acknowledge and
deliver any instruments and to do in such Pledgor’s name, place and stead, all
such acts, things and deeds for and on behalf of and in the name of such
Pledgor, which such Pledgor could or might do or which the Pledgee may deem
necessary, desirable or convenient to accomplish the purposes of this Agreement,
including, without limitation, to execute such instruments of assignment or
transfer or orders and to register, convey or otherwise transfer title to the
Collateral into the Pledgee’s name. Each Pledgor hereby ratifies and confirms
all that said attorney-in-fact may so do and hereby declares this power of
attorney to be coupled with an interest and irrevocable. If any Pledgor fails to
perform any agreement herein contained, the Pledgee may itself perform or cause
performance thereof, and any costs and expenses of the Pledgee incurred in
connection therewith shall be paid by the Pledgors as provided in Section 11
hereof.
 
-7-

--------------------------------------------------------------------------------


 
16.  Waivers. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OTHER AGREEMENT EXECUTED
OR DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY AGREES
AND CONSENTS THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
17.  Recapture. Notwithstanding anything to the contrary in this Agreement, if
the Pledgee receives any payment or payments on account of the Indebtedness,
which payment or payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver, interim receiver, receiver and manager or any
other party under the United States Bankruptcy Code, the BIA, the CCAA, or any
other federal, provincial or state bankruptcy, reorganization, moratorium or
insolvency law relating to or affecting the enforcement of creditors’ rights
generally, common law or equitable doctrine, then to the extent of any sum not
finally retained by the Pledgee, the Pledgors’ obligations to the Pledgee shall
be reinstated and this Agreement shall remain in full force and effect (or be
reinstated) until payment shall have been made to Pledgee, which payment shall
be due on demand.
 
18.  Captions. All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.
 
19.  Miscellaneous.
 
(a)  This Agreement constitutes the entire and final agreement among the parties
with respect to the subject matter hereof and may not be changed, terminated or
otherwise varied except by a writing duly executed by the parties hereto.
 
(b)  No waiver of any term or condition of this Agreement, whether by delay,
omission or otherwise, shall be effective unless in writing and signed by the
party sought to be charged, and then such waiver shall be effective only in the
specific instance and for the purpose for which given.
 
(c)  In the event that any provision of this Agreement or the application
thereof to any Pledgor or any circumstance in any jurisdiction governing this
Agreement shall, to any extent, be invalid or unenforceable under any applicable
statute, regulation, or rule of law, such provision shall be deemed inoperative
to the extent that it may conflict therewith and shall be deemed modified to
conform to such statute, regulation or rule of law, and the remainder of this
Agreement and the application of any such invalid or unenforceable provision to
parties, jurisdictions, or circumstances other than to whom or to which it is
held invalid or unenforceable shall not be affected thereby, nor shall same
affect the validity or enforceability of any other provision of this Agreement.
 
-8-

--------------------------------------------------------------------------------


 
(d)  This Agreement shall inure to the benefit of and be binding upon each
Pledgor, and the Pledgors’ respective successors and assigns, and shall inure to
the benefit of and be binding upon the Pledgee and its successors and assigns.
 
(e)  Any notice or other communication required or permitted pursuant to this
Agreement shall be given in accordance with the Securities Purchase Agreement.
 
(f)  This Agreement shall be governed by and construed and enforced in all
respects in accordance with the laws of the Province of Ontario and the federal
laws of Canada.
 
(g)  EACH PLEDGOR EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF EACH COURT
OF COMPETENT JURISDICTION LOCATED IN THE STATE OF NEW YORK FOR ALL PURPOSES IN
CONNECTION WITH THIS AGREEMENT. ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR
CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE COURT LOCATED IN
THE COUNTY OF NEW YORK, STATE OF NEW YORK. EACH PLEDGOR FURTHER CONSENTS THAT
ANY SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT LIMITATION,
ANY NOTICE OR MOTION OR OTHER APPLICATION TO EITHER OF THE AFOREMENTIONED COURTS
OR A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER,
MAY BE SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN
DISTRICT OF NEW YORK BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
OR BY PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED,
OR IN SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS.
EACH PLEDGOR WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION
OR VENUE OR BASED UPON FORUM NON CONVENIENS.
 
(h)  It is understood and agreed that any person or entity that desires to
become a Pledgor hereunder, or is required to execute a counterpart of this
Share Pledge Agreement after the date hereof pursuant to the requirements of any
Document, shall become a Pledgor hereunder by (x) executing a joinder agreement
in form and substance satisfactory to the Pledgee, (y) delivering supplements to
such exhibits and annexes to such Documents as the Pledgee shall reasonably
request and (z) taking all actions as specified in this Agreement as would have
been taken by such Pledgor had it been an original party to this Agreement, in
each case with all documents required above to be delivered to the Pledgee and
with all documents and actions required above to be taken to the reasonable
satisfaction of the Pledgee.
 
(i)  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or by sending a scanned copy by electronic mail shall be
deemed an original signature hereto.
 
(j)  If there is any inconsistency between the provisions of this Agreement and
the provisions of the Note, the provisions of the Note shall prevail.
 
-9-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.
 
 
CREATIVE VISTAS, INC.
an Arizona corporation
 
Per:  /s/ Dominic Burns

--------------------------------------------------------------------------------

Name: Dominic Burns
Title: President
 
CREATIVE VISTAS ACQUISITION CORP.
an Ontario corporation
 
Per:  /s/ Sayan Navaratnam

--------------------------------------------------------------------------------

Name: Sayan Navaratnam
Title: President and Secretary
 
CANCABLE INC., an Ontario corporation
 
Per:  /s/ Ross Jepson

--------------------------------------------------------------------------------

Name: Ross Jepson
Title: President
 
CANCABLE HOLDING CORP.,
a Delaware corporation
 
Per:  /s/ Sayan Navaratnam

--------------------------------------------------------------------------------

Name: Sayan Navaratnam
Title: Chairman and CEO
 
LAURUS MASTER FUND, LTD.
 
Per:  /s/ David Grin

--------------------------------------------------------------------------------

Name: David Grin
Title: Director
 
-10-

--------------------------------------------------------------------------------




SCHEDULE “A” to the Share Pledge Agreement
 
Pledged Shares
 
Pledgor
Issuer
Class of Share
Share Certificate Number
Number of Shares
Percentage
of Shares Owned
Creative Vistas, Inc.
Cancable Holding Corp. (Delaware) 
Common
 
1
51
51%
Creative Vistas, Inc.
Creative Vistas Acquisition Corp.
NVE
NVE-1
100
100%
VFV
VFV-2
50
50%
Creative Vistas Acquisition Corp.
Iview Digital Video Solutions Inc. (Canada)
Common
C-1
100
100%
Creative Vistas Acquisition Corp.
A.C. Technical Systems Ltd.
Common
C-9
10,000,000
100%
Cancable Holding Corp.
Cancable Inc. (Ontario)
Common
 
31,178,608
100%
Cancable Inc.
Cancable, Inc. (Nevada)
Common
1
25,000
100%

 



--------------------------------------------------------------------------------


 